DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claims 24 -26 objected to because of the following informalities: 
Claim 24 depends from claim 23, where from its context should depend from claim 22.
 Claim 25 depends from claim 23, where from its context should depend from claim 24. This is considered a typo.  
(note it is not clear if the issues above are from claim 23 having a typo for dependence from claim 1, where it should be 21.)
Claim 26 should be written as :
26. (Previously Presented) The system of claim 16, wherein the data gathering device includes at least one of a sleep time mode, a power up time mode, and a measurement time mode.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “the sleep time, the power up time and the measurement time” in the second to last clause.  Each of these times lack antecedent basis, and thus is unclear.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processing means” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.








Claim(s) 1-2, 5-13, 16-20, 23, 26-28 and 30-38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by (WO 2013/126955 Al) to HEJLEH.
Regarding claim 1: HEJLEH discloses method of obtaining orientation data for a rock core sample obtained by drilling, the method including: 
advancing a data gathering device 10 into a borehole from a surface [0058, 0060],, 
the data gathering device having a timer [0077], the timer commencing timing a time period before the core sample is separated from a subsurface rock formation[0205], 
ceasing drilling [0057]; 
recording at least a first set of orientation data within the data gathering device while drilling is ceased [0057],  
commencing an elapsed time at the surface[0062-0069]; ; 
separating the core sample from the subsurface rock formation before or after commencing the elapsed time [0217]; 
returning the core sample and the data gathering device to the surface [0217]; 
stopping the elapsed time and the time period recorded by the data gathering device (0067, transferring the “defined period of time”  is considered to “stop” the timer; [0072], [0077] time stamps are considered to be stopped time); and
 identifying recorded orientation data from the at least a first set of orientation data of time value (Tx) being a time value less than T-(t-W), where T is time recorded by the data gathering device and t is the elapsed time t in the communication device and W is a delay period during which the data gathering device records an orientation measurement. ([00163] Y or Z can be considered as a delay period ) ([0080, 0218-0223], (Tx) being before T-(t-W) would appear to be met when the elapsed time is stated immediately prior to separating the core sample from the subsurface body and/or an indication after separating the core sample from the subsurface body [0063])
Regarding claim 2: HEJLEH discloses further including ceasing recording the orientation data at the time intervals during one or more periods of drilling [00152] and recording the orientation data at the time intervals during one or more periods of no drilling [00179]. 
Regarding claim 5: HEJLEH discloses wherein each said time interval is between a minimum of 1 second and a maximum of 60 seconds ([00163] the time interval of between 10s and 90s overlaps the claimed range).
Regarding claim 6: HEJLEH discloses wherein recording the at least a first set of orientation data while drilling is ceased [0207] and after commencement of the elapsed time but before the core is separated from the subsurface rock formation [0062-0063, 00213-0217].
Regarding claim 7: HEJLEH discloses recording the at least a first set of orientation data after commencement of the elapsed time [0063]. 
Regarding claim 8: HEJLEH discloses further including commencing the delay time W commensurate with or after commencement of the elapsed time 952 [00163], [00214-00215].(the elapsed time starts when the drilling is stopped and the wait is started when the drilling stops).
Regarding claim 9: HEJLEH discloses further including recording the at least a first set of orientation data while drilling is ceased [0207] and before commencement of the elapsed time but before the core is separated from the subsurface rock formation. [0062-0063, 00213-0217]
Regarding claim 10: HEJLEH discloses including commencing the delay period [0163] prior to commencing the elapsed time ([0214-00215] when “after breaking” the wait time is before the “mark” for the elapsed time ), the wait time ensuring recordal of required orientation data [0163].
Regarding claim 11: HEJLEH discloses further including recording the at least a first set of orientation data immediately before commencing of the elapsed time.  ([0069] this is interpreted as the orientation data from the time just before the elapsed time). 
Regarding claim 12: HEJLEH discloses further including recording the at least a first set of orientation data while drilling is ceased [0207] and after separation of the core from the subsurface rock formation but before commencing the elapsed time. [0063], [0069]. 
Regarding claim 13: HEJLEH discloses further including providing the delay period [0163 “Z”]  after separating the core before commencing the elapsed time, [0063],[0069] the delay period ensuring recordal of post core separation orientation data [0163], and the required orientation data being orientation data recorded before the post core orientation data [0162], [0069,[0080]] but while drilling was ceased [0207].
Regarding claim 16: HEJLEH system (Figure 1-12) for use in determining orientation of a core sample obtained by drilling from a surface aboveground into a subsurface body (Abstract), the system including: 
a data gathering device 10 configured to record orientation data downhole [0084]  the orientation data relating to orientation of the core sample [0084], the data gathering device capable of recording the orientation data when drilling has ceased [0207], and
 the data gathering device including a first timer configured to provide a survey time [0077], and 
a communication device and a second timer located at the surface [0084 b], the second timer configured to provide an elapsed time value 
the data gathering device including processing means which is configured to 
 identify required recorded orientation data at a time value (Tx) ,  the largest Tx value < T-t, where T is time T recorded by the data gathering device and t is the elapsed time t [0062-0069] in the communication device and W is a delay period during which the data gathering device records an orientation measurement. ([0080] [0163], as best understood Hejleh’s processing means performs the claimed function, see also 0219-0223).
Regarding claim 17: HEJLEH discloses wherein the data gathering device's timer is configured to provide a timestamp for recorded data events. ([0077]). 
Regarding claim 18: HEJLEH discloses wherein the data gathering device 10 is configured to record the orientation data at irregular time intervals within predetermined maximum and minimum time interval limits.  ([00163] the disclosed time interval is between 10s and 90s, considered meeting “within a range between a minimum time interval and a maximum time interval”.)
	Regarding claim 19: HEJLEH discloses wherein the data gathering device's timer is configured to delay commencing timing after the data gathering device is deployed downhole ([0078], waking up from stand by is considered as a delay to commence timestamping an event, such as recording orientation data). 
Regarding claim 20: HEJLEH discloses, wherein a timing commencement delay is preset in the data gathering device.  ([0078], waking up from stand by is considered as a delay to commence timestamping an event, such as recording orientation data, and while not a specific time value, it is a preset condition).
Regarding claim 23: HEJLEH discloses, wherein the data gathering device is in a standby or sleep mode while vibrations from drilling are detected by the data gathering device [0082].
Regarding claim 26: HEJLEH discloses, wherein the data gathering device includes at least one of a sleep time mode, a power up time mode and a measurement time mode.[00211- 00212]
Regarding claim 27: HEJLEH discloses method of obtaining orientation data for a rock core sample obtained by drilling, the method including: 
advancing a data gathering device 10 into a borehole from a surface [0058, 0060],, 
the data gathering device having a timer [0077], the timer commencing timing a time period before the core sample is separated from a subsurface rock formation [0205], 
ceasing drilling [0057]; 
recording at least a first set of orientation data within the data gathering device while drilling is ceased [0057], each said time interval being within a range between a minimum time interval and a maximum time interval [0163], 
commencing an elapsed time at the surface[0062-0069]; ; 
separating the core sample from the subsurface rock formation before or after commencing the elapsed time [0217]; 
returning the core sample and the data gathering device to the surface [0217]; 
stopping the elapsed time and the time period recorded by the data gathering device (0067, transferring the “defined period of time”  is considered to “stop” the timer; [0072], [0077] time stamps are considered to be stopped time); and
and, for the elapsed time t (t) commencing after a delay period W ([00163] Y can be considered as a delay period, ), identifying recorded orientation data of the at least a first set of orientation data being at a time value (Tx)  being the largest Tx value < T-t, where T is time  recorded by the data gathering device, t is the elapsed time in the communication device and W is the delay period during which the data gathering device records an orientation measurement..([0080, 0163, 0218-0223], 
Regarding claim 28: HEJLEH discloses further including ceasing recording the orientation data at the time intervals during one or more periods of drilling [00152] and recording the orientation data at the time intervals during one or more periods of no drilling [00179]. 
Regarding claim 30: HEJLEH discloses wherein each said irregular time interval is between a minimum of 1 second and a maximum of 60 seconds ([00163] the time interval of between 10s and 90s overlaps the claimed range).
Regarding claim 31: HEJLEH discloses further including recording the at least a first set of orientation data while drilling is ceased [0207] and after commencement of the elapsed time but before the core is separated from the rock formation [0062-0063, 00213-0217].
Regarding claim 32 HEJLEH discloses further including recording the at least a first set of orientation data after commencement of the elapsed time.[0063]. 
Regarding claim 33 HEJLEH discloses further including commencing the delay period W commensurate with or after commencement of the elapsed time. 952 [00163], [00214-00215].(the elapsed time starts when the drilling is stopped and the wait is started when the drilling stops).
Regarding claim 34: HEJLEH discloses further including recording the at least a first set of orientation data while drilling is ceased [0207] and before commencement of the elapsed time but before the core is separated from the rock formation. [0062-0063, 00213-0217]
Regarding claim 35: HEJLEH discloses including commencing a delay period [0163] prior to commencing the elapsed time ([0214-00215] when “after breaking” the wait time is before the “mark” for the elapsed time ), the wait time ensuring recordal of required orientation data [0163].
Regarding claim 36: HEJLEH discloses further including recording the at least a first set of orientation data before commencing of the elapsed time.  ([0069] this is interpreted as the orientation data from the time just before the elapsed time). 
Regarding claim 37: HEJLEH discloses further including recording the at least a first set of orientation data while drilling is ceased [0207] and after separation of the core from the subsurface rock formation but before commencing the elapsed time. [0063], [0069]. 
Regarding claim 38: HEJLEH discloses further including providing a wait time [0163 “Z”]  after separating the core before commencing the elapsed time, [0063],[0069] the waiting time ensuring recordal of post core separation orientation data [0163], and the required orientation data being orientation data recorded before any post core orientation data [0162], [0069,[0080]] but while drilling was ceased [0207].

Claims 3, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2013/126955 Al) to HEJLEH, and further in view of US 20140008125 A1 to Hay.
Regarding claim 3: HEJLEH discloses the claimed invention except further including recording the orientation data with the time intervals being irregular, random or selected at random from a predetermined range of time intervals.
Hay teaches periodically measuring the value of a sensor and teaches that the interval may be a regular or irregular interval [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified HEJLEH to record the first set of orientation data within the data gathering device at an irregular time interval between his minimum and maximum, in view of Hay, as it is well known in the art to take readings from sensors at either regular or irregular intervals of time.  It would have been obvious to try both of the two predictable solutions (i.e., sensor readings taken at either regular intervals or irregular intervals) with a reasonable expectation of success (e.g., determining the orientation/direction of an associated component, using the sensor readings).
Regarding claim 21: HEJLEH discloses wherein the data gathering device is configured to make periodic orientation data recordals after the data gathering device’s timer commences. [0211, steps 3-4]  
However Hejleh does not disclose at irregular time intervals.
Hay teaches periodically measuring the value of a sensor and teaches that the interval may be a regular or irregular interval [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified HEJLEH to record the first set of orientation data within the data gathering device at an irregular time interval between his minimum and maximum, in view of Hay, as it is well known in the art to take readings from sensors at either regular or irregular intervals of time.  It would have been obvious to try both of the two predictable solutions (i.e., sensor readings taken at either regular intervals or irregular intervals) with a reasonable expectation of success (e.g., determining the orientation/direction of an associated component, using the sensor readings).
Regarding claim 29: HEJLEH discloses the claimed invention except further including recording the orientation data with the time intervals being irregular, random or selected at random from a predetermined range of time intervals.
Hay teaches periodically measuring the value of a sensor and teaches that the interval may be a regular or irregular interval [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified HEJLEH to record the first set of orientation data within the data gathering device at an irregular time intervals in view of Hay, as it is well known in the art to take readings from sensors at either regular or irregular intervals of time.  It would have been obvious to try both of the two predictable solutions (i.e., sensor readings taken at either regular intervals or irregular intervals) with a reasonable expectation of success (e.g., determining the orientation/direction of an associated component, using the sensor readings).
Allowable Subject Matter

Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note: this is assuming the inclusion of claim 24, otherwise there are clarity issues).
Claims 4, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Response to Arguments

Applicant’s remarks and amendments dated 3/4/21 have been received and reviewed.
In view of amendments, the claim objections and 112 rejections are withdrawn.
In view of the affidavit presented, (US 20150300162 A1) to Drenth. Is no longer considered prior art and rejections based on and including Drenth are withdrawn.
Some typos in the claims were noticed and pointed out as claim objections. It is unclear if the dependency of claims is as intended.

Applicant’s argues that Hejleh does not disclose stopping the elapsed time and the time period recorded by the data gathering device
The Examiner disagrees.
Hejleh teaches transmitting a time period and timestamps (0067, transferring the “defined period of time”  is considered to “stop” the elapsed time; [0072], [0077] time stamps are considered to be stopped time), and is interpreted as the claimed “stopping the elapsed time and the time period recorded by the data gathering device”.  The examiner admits Hejleh does not stop a stopwatch or other clocking device, but by transmitting a time period, the time of that period is stopped. As an example, if one starts an elapsed time period by looking at a clock, and records a time at the end of some event, the elapsed time is stopped, while the clock continues to tick onward and keep time. Similarly, if one writes down a time (timestamp) for an event from a clock, the clock does not stop, but the time of the event, i.e. the timestamp, is stopped and does not gain more time just because the clock continues to tick.  
The Examiner notes that the prior art, does not perform a step of subtracting a waiting/delay period from the elapsed time in the process of determining the recorded orientation data. Applicant is encouraged to affirmatively include a step of subtracting the waiting/delay period from the elapsed time in the process of determining the recorded orientation data while concretely defining the delay period.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674